DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
The submission filed on 05/26/22 is acknowledged. 

Status of Claims
Claims 1, 2 and 4-21 are pending. 
In the submission filed on 05/26/22, claims 1, 2 and 4-6 were amended, claim 3 was cancelled, and claims 7-21 were added.
Claims 1, 2 and 4-21 are rejected.

Information Disclosure Statement
In the Information Disclosure Statement (IDS) filed on 05/26/22, with respect to cite # B14, the application number indicated for the European search report has been corrected (specifically, changed from 207828989 to 20782898.9). The IDS has been considered.

Response to Arguments
Regarding the Objections to the Drawings
The objections to the drawings have been withdrawn in view of the amendments to the drawings and specification. 
Regarding the Rejections under 35 U.S.C. 112
The claims rejections under 35 U.S.C. 112 in the previous Office Action have been withdrawn in view of the claim amendments. 
Regarding the Rejections under 35 U.S.C. 103
Applicant's arguments have been fully considered but are moot in view of the new combination of prior art being used in the current rejection.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites "receiving, by a transaction card management server, a transmission at a network communication interface of the transaction card management server coupled to a data communication network, of data packets comprising a request from a sender device to send a transaction card to a receiver device." The comma that in the instant amendments was removed after the word "transmission" should be reinstated for grammar and clarity. 
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112 
35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Lack of Written Description/Not in Specification
Claims 7, 12 and 17 recite "issuing, by the transaction card management server, the transaction card to a user before the request to send the transaction card to the sender device is received by the transaction card management server" (or similar limitations). The most closely related subject matter in the specification is not readily apparent. Accordingly, support is not found for the recitations.
Claims 10, 15 and 20 recite "wherein generating the instant app further comprises: determining, by the transaction card management server, a type of the receiver device; determining, by the transaction card management server, a type of operating system on the receiver device; and customizing, by the transaction card management server, the instant app based on the type of the receiver device and the type of operating system on the receiver device" (or similar limitations). As best understood, the most closely related subject in the specification is at 032, which states, in pertinent part: "Source code is generated based factors. For example, code can be modified based on whether a receiver device is a smartphone or a laptop, and also based on whether its operating system is iOS or Android." This content of the specification does not teach the recited determinations. For example, the instant app generation engine could have received the information as to device type/OS type rather than determined that information itself. Furthermore, this utterly minimal description of species provided in the specification ((species 1) "whether a receiver device is a smartphone or a laptop"; (species 2) "whether its operating system is iOS or Android") does not support the broad scope of genera recited in the claims ((genus 1) "a type of the receiver device"; (genus 2) "a type of operating system on the receiver device"). Accordingly, support is not found for the recitations.
Claims 11, 16 and 21 recite "wherein the instant app is generated automatically by the transaction card management server upon receiving the request to send the transaction card to the receiver device" (or similar limitations). As best understood, the most closely related subject in the disclosure is at 048-050 and Fig. 5, 510, 520. 048-049 and Fig. 5, 510, 520 teach a receiving a request to send a transaction card followed (not: automatically) by generation of an instant app. 050 teaches that instant apps are generated automatically in response to a transaction initiated by the sender (not: in response to a request to send a transaction card). Accordingly, the disclosure does not teach that the instant app is generated automatically in response to a request to send a transaction card. Thus, the recitations (as underlined) lack support in the disclosure.
Claims 8, 9, 13, 14, 18 and 19 are rejected by virtue of their dependency from a rejected claim.

35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 4-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Unclear Scope/Lack of Antecedent Basis
Claims 1, 5 and 6 recite "sending, by the transaction card management server via the network communication interface, the instant app to the receiver device for executing and transferring the transaction card to an online digital wallet" (or similar limitations). On its face, the recitation purports to recite that the "transaction card" is to be "executed," when in fact, as best understood, Applicant intends to recite "for executing the instant app and transferring the transaction card." In any event, the meaning of "executing a transaction card" is not clear. 
Claims 7, 12 and 17 recite "issuing, by the transaction card management server, the transaction card to a user before the request to send the transaction card to the sender device is received by the transaction card management server" (or similar limitations). Base claims 1, 5 and 6 recite a request to send a transaction card to a receiver device, not to a sender device. Accordingly, the subject matter (underlined) is inconsistent with the base claims and the disclosure and also lacks antecedent basis.
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claims 2-4 and 7-21 are (also) rejected by virtue of their dependency from a rejected claim.

Claim Rejections - 35 U.S.C. § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, 10, 11, 15, 16, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lahkar et al. (U.S. Patent Application Publication No. 2017/0032362 A1), hereafter Lahkar, in view of Rule et al. (U.S. Patent No. 10,467,622), hereafter Rule, and further in view of Postrel (U.S. Patent Application Publication No. 2015/0140982 A1).

Regarding Claims 1, 5 and 6
Lahkar teaches:
receiving, by a transaction card management server,  a transmission at a network communication interface of the transaction card management server coupled to a data communication network, of data packets comprising a request from a sender device to send a transaction card to a receiver device; (0034, 0036, 0050, 0052, Fig. 10)
receiving, by the transaction card management server via the network communication interface, a request to validate the transaction card from the online digital wallet; and (0058, Fig. 10)
responsive to validating the transaction card, sending, by the transaction card management server, an approval response via the network communication interface to the online digital wallet. (0058, Fig. 10)
Lahkar does not explicitly disclose but Rule teaches:
generating, by the transaction card management server, an instant app for the transaction card based on at least one of sender information, receiver (e.g., 9:56-59 merchant) information, or transaction information, wherein generating the instant app comprises; (2:9-41, 4:52-57, 5:12-51, 7:10-8:9, 8:35-10:16, 11:27-12:12, 13:34-14:15, 14:33-15:13, Figs. 1A, 2B, 2C, 3, 4, 6)
receiving, by the transaction card management server, the at least one of the sender information, the receiver information, or the transaction information; (7:10-28, 8:41-45, 11:43-59, 13:43-51, 14:41-66)
sending, by the transaction card management server via the network communication interface, the instant app to the receiver device for executing (e.g., 7:47-50, 13:38-40, 13:54-55) and transferring the transaction card to an online digital wallet; (2:22-41, 4:52-57, 5:12-51, 7:10-8:9, 8:35-10:16, 11:27-12:12, 13:34-14:15, 14:33-15:13, 15:38-16:3, Figs. 1A, 2B, 2C, 3, 4, 6)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Lahkar's systems and methods for streamlined enrollment of credit cards in mobile wallets, by incorporating therein these teachings of Rule pertaining to provisioning a payment card via an instant app, in order to be able to provision payment cards via app to increase the range of modes of provisioning payment cards and hence increase applicability of Lahkar's systems and methods and increase user convenience. See Lahkar, 0001, 0005, 0029-0030. In addition, the combination is obvious as being a matter of combining prior art elements according to known methods to yield predictable results. MPEP 2143.I.A.
Lahkar does not explicitly disclose but Postrel teaches:
receiving, by the transaction card management server, the at least one of the sender information, the receiver information, or the transaction information; (0023, 0094-0096, Fig. 6; e.g., 0096 in response to user request, beacon selects template based on given transaction type (e.g., user's request to purchase desired product with a coupon), in response to user/transaction information received)
retrieving, by the transaction card management server, an app template based on a type of transaction (e.g., extract template; 0096 in response to user request, beacon selects template based on given transaction type (e.g., user's request to purchase desired product with a coupon), in response to user/transaction information received; and (0023, 0094-0096, Fig. 6)
modifying, by the transaction card management server, the app template based on the at least one of the sender information, the receiver information, or the transaction information (e.g., modify template (re coupon based on age) based on user profile information); (0023, 0094-0096, Fig. 6)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Lahkar's systems and methods for streamlined enrollment of credit cards in mobile wallets, by incorporating therein these teachings of Postrel, in order to be able to provision payment cards via app to increase the range of modes of provisioning payment cards and hence increase applicability of Lahkar's systems and methods and increase user convenience. See Lahkar, 0001, 0005, 0029-0030. In addition, the combination is obvious as being a matter of combining prior art elements according to known methods to yield predictable results. MPEP 2143.I.A.

Regarding Claim 4
Lahkar in view of Rule and Postrel teaches base claim 1. Rule further teaches:
wherein the receiver device comprises one of an iOS-based device and an Android-based device. (3:58-62)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Lahkar to incorporate these teachings of Rule, in order to render Lahkar's methods widely applicable since iOS and Android are among the most commonly used mobile devices. See Lahkar, 0001, 0005, 0029-0030. In addition, the combination is obvious as being a matter of combining prior art elements according to known methods to yield predictable results. MPEP 2143.I.A.

Regarding Claims 10, 15 and 20
Lahkar in view of Rule and Postrel teaches base claims 1, 5 and 6. Rule further teaches:
generating the instant app further comprises: determining, by the transaction card management server, a type of the receiver device; determining, by the transaction card management server, a type of operating system on the receiver device; and customizing, by the transaction card management server, the instant app based on the type of the receiver device and the type of operating system on the receiver device. (7:10-28, 8:41-45, 11:43-59, 13:43-51, 14:41-66)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Lahkar to incorporate these teachings of Rule, because increased customization renders the system more user-friendly. See Lahkar, 0030, Rule, 1:14-25. In addition, the combination is obvious as being a matter of combining prior art elements according to known methods to yield predictable results. MPEP 2143.I.A.

Regarding Claims 11, 16 and 21
Lahkar in view of Rule and Postrel teaches base claims 1, 5 and 6. Rule further teaches:
wherein the instant app is generated automatically by the transaction card management server upon receiving the request to send the transaction card to the receiver device. (2:9-41, 4:52-57, 5:12-51, 7:10-8:9, 8:35-10:16, 11:27-12:12, 13:34-14:15, Figs. 1A, 2B, 2C, 3, 4, 6, series of steps leading to generation of app (e.g., Fig. 3) follows automatically from tapping of contactless card (request to send transaction card))
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Lahkar to incorporate these teachings of Rule, because increased automation renders the system more user-friendly e.g., faster, simpler. See Lahkar, 0030, Rule, 1:14-25. In addition, the combination is obvious as being a matter of combining prior art elements according to known methods to yield predictable results. MPEP 2143.I.A.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lahkar et al. (U.S. Patent Application Publication No. 2017/0032362 A1), hereafter Lahkar, in view of Rule et al. (U.S. Patent No. 10,467,622), hereafter Rule, further in view of Postrel (U.S. Patent Application Publication No. 2015/0140982 A1), and further in view of Laracey et al. (U.S. Patent Application Publication No. 2016/0239818 A1).

Regarding Claim 2
Lahkar in view of Rule and Postrel teaches base claim 1. Rule further teaches:
responsive to receiving a hyperlink click, sending the transaction card instant app. (5:12-24, 11:27-35, 12:13-15, Figs. 2B, 2D: OS 116 of mobile device 110 receives URL 106, causes the web browser to open/access the URL, downloads application from URL; URL opens pages; one of ordinary skill in the art understands that accessing a URL on a web browser is accomplished by clicking the URL link (as suggested by the description of Fig. 2D))*
Lahkar in view of Rule and Postrel does not explicitly disclose but Laracey teaches:
wherein sending the transaction card instant app comprises: sending an SMS via text message with a hyperlink to the transaction card app; and (Claim 32)
* Alternatively, Laracey teaches:
responsive to receiving a hyperlink click, sending the transaction card instant app. (0020, 0033)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Lahkar's systems and methods for streamlined enrollment of credit cards in mobile wallets, by incorporating therein these teachings of Laracey pertaining to sending a link to an app via SMS, in order to be able to provision payment cards via app via SMS to increase the range of modes of provisioning payment cards and hence increase applicability of Lahkar's systems and methods and increase user convenience. See Lahkar, 0001, 0005, 0029-0030, Laracey, 0002, 0005. In addition, the combination is obvious as being a matter of combining prior art elements according to known methods to yield predictable results. MPEP 2143.I.A.

Claims 7, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lahkar et al. (U.S. Patent Application Publication No. 2017/0032362 A1), hereafter Lahkar, in view of Rule et al. (U.S. Patent No. 10,467,622), hereafter Rule, further in view of Postrel (U.S. Patent Application Publication No. 2015/0140982 A1), and further in view of Franklin et al. (U.S. Patent No. 5,883,810), hereafter Franklin.

Regarding Claims 7, 12 and 17
Lahkar in view of Rule and Postrel teaches base claims 1, 5 and 6. 
Lahkar in view of Rule and Postrel does not explicitly disclose but Franklin teaches:
issuing, by the transaction card management server, the transaction card to a user before the request to send the transaction card to the sender device is received by the transaction card management server. (Abstract, prior to receiving user's request for card for single transaction, issuer has already issued card (under a different number, permanent account number instead of proxy number for single use) to user)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Lahkar's systems and methods for streamlined enrollment of credit cards in mobile wallets, by incorporating therein these teachings of Franklin, because it would streamline operation, improve security, and hence increase user convenience and benefits. See Franklin, 1:38-63. In addition, the combination is obvious as being a matter of combining prior art elements according to known methods to yield predictable results. MPEP 2143.I.A.

Claims 8, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lahkar et al. (U.S. Patent Application Publication No. 2017/0032362 A1), hereafter Lahkar, in view of Rule et al. (U.S. Patent No. 10,467,622), hereafter Rule, further in view of Postrel (U.S. Patent Application Publication No. 2015/0140982 A1), and further in view of Bachenheimer et al. (U.S. Patent Application Publication No. 2009/0259560 A1) , hereafter Bachenheimer.

Regarding Claims 8, 13 and 18
Lahkar in view of Rule and Postrel teaches base claims 1, 5 and 6. 
Lahkar in view of Rule and Postrel does not explicitly disclose but Bachenheimer teaches:
deactivating the transaction card at the transaction card management server upon sending the approval response and determining that the transaction card is a one-time use card. (0015)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Lahkar's systems and methods for streamlined enrollment of credit cards in mobile wallets, by incorporating therein these teachings of Bachenheimer, in order to maintain an adequate supply of transaction card numbers, so as to be able to provide for the increasing demand for virtual card numbers. See Bachenheimer, 0015. In addition, the combination is obvious as being a matter of combining prior art elements according to known methods to yield predictable results. MPEP 2143.I.A.

Claims 9, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lahkar et al. (U.S. Patent Application Publication No. 2017/0032362 A1), hereafter Lahkar, in view of Rule et al. (U.S. Patent No. 10,467,622), hereafter Rule, further in view of Postrel (U.S. Patent Application Publication No. 2015/0140982 A1), and further in view of Kurani et al. (U.S. Patent No. 10,460,312), hereafter Kurani.

Regarding Claims 9, 14 and 19
Lahkar in view of Rule and Postrel teaches base claims 1, 5 and 6. 
Lahkar in view of Rule and Postrel does not explicitly disclose but Kurani teaches:
updating a transaction card status at the transaction card management server upon sending the approval response and determining that the transaction card is a persistent card. (18:25-52 update occurs following provision of new digital card and approval (approval is customer correctly provides PIN))
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Lahkar's systems and methods for streamlined enrollment of credit cards in mobile wallets, by incorporating therein these teachings of Kurani, because prompt updating of card status ensures accuracy of system operations, and hence provides for efficient, user-friendly operation. See Kurani, 4:41-54. In addition, the combination is obvious as being a matter of combining prior art elements according to known methods to yield predictable results. MPEP 2143.I.A.

Conclusion
The prior art made of record and not relied upon, as set forth in the accompanying Notice of References Cited (PTO-892), is considered pertinent to applicant's disclosure. Among the cited references, KR 101814133 B1 and KR 101814134 B1 (both at description of Fig. 7, pp. 10-11 of attached PDFs) teach, inter alia, installing a payment card in a mobile phone by executing an application, where the installation may be performed in the context of a payment transaction and hence is based on transaction information, and the installation process includes registration in a server database and authentication/validation after installation.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DWP/
Examiner, Art Unit 3692 
/DANIEL S FELTEN/Primary Examiner, Art Unit 3692